Exhibit 10.1

 

[g127021kaimage002.jpg]

 

October 28, 2004

 

Mr. Kenneth A. Sexton

 

 

RE: Third Amendment to Amended Employment Agreement

 

Dear Ken:

 

This letter sets forth the agreement between you and Peregrine Systems, Inc.
(the “Company”) to amend the terms of the Amended Employment Agreement between
you and the Company, effective as of June 24, 2002, as amended on April 5, 2004
and July 30, 2004 (the “Amended Employment Agreement”), as set forth herein.

 

Effective as of October 1, 2004, the Amended Employment Agreement is hereby
amended such that Section 1 of the Amended Employment Agreement is deleted in
its entirety and replaced with the following:

 

“Employment. The Company hereby employs the Employee as Executive Vice President
and Chief Financial Officer of Peregrine to perform such duties as are
customarily performed by the Executive Vice President and Chief Financial
Officer of a company, and the Termination Date shall be October 31, 2004.”

 

Other than as set forth herein, the terms and conditions of your Amended
Employment Agreement shall remain unchanged and in full force and effect. 
Please acknowledge your agreement with the foregoing by executing this letter in
the space provided below.

 

 

 

Sincerely,

 

 

 

/s/ John Mutch

 

 

John Mutch

 

Chief Executive Officer

 

 

Acknowledged and agreed

 

to as of October 28, 2004

 

 

 

 

 

/s/ Ken Sexton

 

 

Ken Sexton

 

 

--------------------------------------------------------------------------------